Citation Nr: 1507931	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for cervical disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.  

The Virtual VA claims file has been reviewed.  Other than the Board hearing transcript and VA treatment records considered by the RO in the January 2013 supplemental statement of the case, documents contained therein are duplicative of those in the paper claims file.  Documents in the Veterans Benefits Management System do not pertain to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran was treated in service for low back pain.

2.  The Veteran has been treated for complaints of low back pain since service and has been diagnosed with lumbar strain, which is attributable to service.

3.   Degenerative joint disease of the cervical spine was not manifest during service or within one year of separation.  Degenerative joint disease of the cervical spine is not attributable to service.


CONCLUSIONS OF LAW

1.  Lumbar strain was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Degenerative joint disease of the cervical spine was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in July 2009 and August 2010, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lumbar Strain

The Veteran contends that his current lumbar strain is attributable to his service, including his treatment for low back pain during service.  Service treatment records confirm that the Veteran complained of and was treated for low back pain during service; the Veteran was first treated for complaints of low back pain beginning in July 1979.  Records dated May 1981 through September 1981 show that the Veteran reported his lower back pain occurred intermittently; the Veteran denied trauma, but reported that the low ceilings and short bunks onboard the ship combined to cause pain.  The September 1981 treatment record reflects that the Veteran was recommended for shore duty due to lower back pain related to the cramped conditions on the ship.

Post-service VA and private treatment records show continued treatment for low back pain.  These records also show that the Veteran denied a history of trauma.  Records from Dr. B indicate that the Veteran reported that he experiences symptoms intermittently, and that he had a history of similar symptoms.

During the October 2009 VA examination, the examiner diagnosed lumbar strain.  The VA examiner found that the Veteran's lumbar strain was not related to his service because he did not have continuity of care following service.  

A July 2010 letter from Dr. B indicates that the Veteran's current lumbar condition is an extension of the Veteran's low back pain in service.  Dr. B indicated that she reviewed the Veteran's service treatment records and the Veteran's history; the Veteran reported that his low back pain began as a result of having to bend over while aboard ship.  According to Dr. B, the Veteran reported a history of recurrent low back pain when he first sought treatment in December 2006; he also reported a history of intermittent treatment in the intervening years since service.

The Veteran testified before the undersigned VLJ in October 2013 that he had low back pain during service, which has continued since his service.   He also testified that he felt his current lumbar strain is a continuation of the in-service manifestations of low back pain.  The Veteran testified that his low back pain began as a result of his having to stoop and bend over in the small, low spaces of the ship; the record reflects that the Veteran is over 6 feet tall.  The Veteran also testified that he self-treated his low back pain after service, until it worsened such that he sought treatment.

The Board finds that the evidence of record demonstrates service connection for lumbar strain is warranted.   The Board acknowledges that the VA examiner found that the Veteran's lumbar strain is unrelated to his service.  However, the Board notes that the VA examiner did not consider that the Veteran consistently reported a history of intermittent low back pain dating since service; to the contrary, the VA examiner incorrectly asserted that the Veteran did not have any symptoms between 1983 and 2006.  The October 2009 VA examination report disregarded the Veteran's credible lay statements of on-going symptoms in the years since service and that the Veteran has consistently stated that his lumbar strain symptoms were intermittent; service treatment records and private post-service treatment records corroborate this assertion.  

More significantly, the Veteran's private physician, Dr. B, found that the Veteran's lumbar strain is chronic and recurrent, and that his current lumbar strain is an extension of the low back pain in service.  As such, the evidence suggests that the Veteran's lumbar strain is causally related to the Veteran's in-service low back pain.

The Board also finds that the Veteran's competent and credible testimony before the undersigned supports a nexus between his current lumbar strain and his in-service treatment for low back pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The Board acknowledges that there is some conflict in the record as to the etiology of the Veteran's lumbar strain, but nonetheless points out that the record clearly reflects a diagnosis which is consistent with the symptoms shown in service.  As to the negative nexus opinion of the October 2013 VA examiner, the Board finds that the opinion is of less probative value, as the examiner disregarded the credible report of symptoms prior to and since his discharge from service and findings that the Veteran's low back symptomatology was intermittent; the VA examiner's finding is inconsistent with the medical evidence of record.  

Here, the evidence supports the claim.

Degenerative Joint Disease of the Cervical Spine

Based on the evidence of record, the Veteran's claim of service connection for degenerative joint disease of the cervical spine must be denied.  In this case, there is no evidence of degenerative joint disease of the cervical spine during service or for many years thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137.  The Board acknowledges that service treatment records the Veteran complained of continued neck pain in October 1981; however, at separation, his neck and musculoskeletal system were normal, and beyond that notation, there is no other evidence of complaints, treatment, or diagnoses related to his cervical spine.  In short, the evidence fails to establish the presence of pathology during service.  Stated differently, despite the complaint during service, arthritis was not noted, identified or diagnosed during service.  In addition, there is nothing to suggest that there were characteristic manifestations sufficient to identify the arthritis disease process during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report that he has degenerative joint disease of the cervical spine, as such is documented after service.  He is also competent to report that he had neck pain during service.  However, his statements, even if accepted as credible, do not establish a nexus to service.  The weight of the evidence reflects that the Veteran's degenerative joint disease of the cervical spine is unrelated to service.  The Board observes that neither the Veteran's treating providers nor the VA examiner found a relationship between the Veteran's degenerative joint disease of the cervical spine and his service. 

The Board acknowledges that the Veteran was diagnosed with degenerative joint disease of the cervical spine at the VA examination in 2009; however, it has not been found to be related to his service.  Moreover, the October 2009 VA examination found that the Veteran's degenerative joint disease of the cervical spine is not related to his service.  The VA examiner noted that the Veteran's degenerative joint disease of the cervical spine is related to aging.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's degenerative joint disease of the cervical spine to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the October 2009 VA examination report and the clinical evidence of record.  The October 2009 VA examiner, in determining that the Veteran's degenerative joint disease of the cervical spine is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's degenerative joint disease of the cervical spine to service.  In reaching this determination, the Board acknowledges that the Veteran has degenerative joint disease of the cervical spine.  However, the more probative evidence establishes a post-service cause (aging) and that this evidence is more reliable than his assertion of continuity.  In addition, the report of continuity is inconsistent with the normal findings of the neck and spine in January 1983 and the service department normal finding of the neck and spine in November 1984.  Here, we are faced with objective medical evidence rather than a silent record.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for degenerative joint disease of the cervical spine.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a lumbar strain is granted.

Service connection for degenerative joint disease of the cervical spine is denied. 



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


